Citation Nr: 1518466	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-16 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for an acquired psychiatric disorder, claimed as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for bilateral lower extremity edema, claimed as secondary to service-connected diabetes mellitus.  

3.  Entitlement to an increased (compensable) evaluation for diabetic neuropathy of the lower extremities.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from November 1971 to November 1973.  

Service connection for an acquired psychiatric disorder, claimed as depression secondary to service-connected diabetes mellitus was denied by the RO in June 2010.  The Veteran and his representative were notified of this decision and did not appeal.  

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a March 2013 RO decision that found new and material evidence had not been submitted to reopen the claim of service connection for an acquired psychiatric disorder, denied service connection for bilateral lower extremity edema, claimed as secondary to service-connected diabetes mellitus, and granted service connection for diabetic neuropathy of the lower extremities secondary to service-connected diabetes mellitus; rated noncompensably disabling.  

The claim to reopen service connection for an acquired psychiatric disorder, claimed as secondary to service-connected diabetes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Bilateral lower extremity edema is not a symptom associated with diabetes mellitus and there is no competent and credible evidence that any current edema is causally related or otherwise aggravated by the Veteran's service-connected diabetes.  

2.  Since service connection was established, the Veteran's diabetic neuropathy of the lower extremities has been manifested by symptoms most compatible with mild incomplete paralysis of the musculocutaneous nerve, and no greater.  


CONCLUSIONS OF LAW

1.  The Veteran does not have bilateral lower extremity edema that is proximately due to or aggravated by his service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).  

2.  The criteria for an initial compensable evaluation for diabetic neuropathy of the lower extremities have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.124a, Part 4, Diagnostic Code 7913-8522 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5106, 5107, 5126; 38 C.F.R. § 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in January 2013.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

Based on the communications sent to the Veteran and his representative over the course of this appeal, he has shown actual knowledge of the evidence that he is required to submit in this case.  Based on the Veteran's contentions as well as the communications provided to him and his representative by VA, it is reasonable to expect that he understands what is needed to prevail on his claim.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs), and VA medical records have been obtained and associated with his claims file and VA electronic file (Virtual VA).  A May 2013 VA outpatient treatment record shows that the Veteran reported that he filed for SSI benefits.  Under such circumstances, the Board finds at this premature junction, there are no relevant outstanding records necessary to procure at this time.  The Veteran was examined by VA during the pendency of this appeal, and was afforded an opportunity for a personal hearing, but declined.  The Board also reviewed the Veteran's Virtual VA records.  The Board finds that the March 2013 VA examination was comprehensive and adequate upon which to base a decision on the merits of the issues addressed in this decision.  The examiner personally interviewed and examined the Veteran, elicited a medical history and provided a detailed description of the clinical findings and offered a rational explanation for the conclusions reached.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Claims of secondary service connection also include instances in which there is an additional increment of disability of a nonservice-connected disability due to aggravation by an established service-connected disability.  

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  


Lower Extremity Edema

Initially, it should be noted that the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Veteran does not contend, nor do the STRs show any complaints, treatment, abnormalities or diagnosis for lower extremity edema in service.  Rather, the Veteran contends that service connection should be established for lower extremity edema secondary to his service-connected diabetes mellitus.  

As to the Veteran's assertions, while he is competent to provide an opinion on some medical issues, the specific issue in this case, the etiology of his lower extremity edema, falls outside the realm of common knowledge of a lay person because it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  The Veteran is not competent to provide more than simple medical observations.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

In this case, the Veteran was examined by VA in March 2013, to determine the nature and etiology of his reported swelling in his lower extremities.  The examiner indicated that the claims file was reviewed and included a description of the Veteran's complaints, medical history and the clinical findings on examination.  The examiner reported that there was no significant edema in the Veteran's lower extremities, and noted that a review of medical literature from the National Diabetes Information Clearinghouse (NDIC), a service of the National Institute of Health (NIH), showed that edema was not a complication of diabetes mellitus.  

As indicated above, in order to establish service connection on a secondary basis, there must be evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Here, the probative evidence does not show that the Veteran has a current chronic disability manifested by edema.  Edema, commonly known as swelling, is a symptom and not a disability for VA compensation purposes.  Crucially, the VA examiner noted that edema is not a symptom or complication of diabetes.  Thus, as edema is not a complication of diabetes mellitus, diabetes cannot be shown as causing or permanently worsening any edema.  As the Veteran has not presented any competent and credible evidence of a current disability of the lower extremities that is related in any fashion to his service-connected diabetes mellitus, there is no basis for a favorable disposition of his appeal.  Accordingly, service connection for edema of the lower extremities, claimed as secondary to service-connected diabetes mellitus is denied.  

Increased Ratings - In General

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2014).  

Diabetic Neuropathy

Historically, the Veteran was granted service connection for diabetes mellitus by the RO in April 2007, and was assigned a 10 percent evaluation under Diagnostic Code (DC) 7913; effective from December 28, 2005, on the basis that his diabetes was well controlled with diet and exercise, alone.  The evidence indicated that the Veteran was started on medication for control of his diabetes in March 2010, and that he was subsequently assigned an increased rating to 20 percent; effective from March 16, 2010.  

The Veteran's diabetes is rated under DC 7913, which provides, in pertinent part, for a 20 percent rating for diabetes requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet; a 10 percent evaluation is assigned when diabetes is manageable by restricted diet only.  38 C.F.R. § 4.119 (2014).  Note (1) provides that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under DC 7913.  

In November 2012, the Veteran sought to establish service connection for additional neurological symptoms in his lower extremities that he believed were due to his diabetes mellitus, and was subsequently scheduled for a VA examination to determine the nature and etiology of his reported symptoms.  When examined by VA in March 2013, the Veteran reported a sensation of "pins and needle" in his feet, intermittently for the past 10 months and rated his pain as a 6/10.  He said his symptoms lasted one to two minutes and that they occurred three to four times a week, more frequently at night.  On examination, there was some loss of hair and mild paresthesias and numbness in both lower extremities, decreased sensation in both feet, and the skin was smooth and shiny.  The remainder of the neurological examination was within normal limits and showed no evidence of any additional symptoms or impairment.  The examiner discussed each of the peripheral nerve groups and indicated that the Veteran's symptoms involved the musculocutaneous (superficial peroneal) nerve, and opined that there was mild, incomplete paralysis.  

The musculocutaneous (superficial peroneal) nerve is rated under DC 8522.  Under this code, evaluations are based on either complete or incomplete paralysis.  In peripheral nerve injuries, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. Part 4 (2014).  Neurological conditions are to be evaluated based upon the impairment of motor, sensory, or mental functioning.  38 C.F.R. § 4.120 (2014).  

Under DC 8522, a 30 percent evaluation is assigned for complete paralysis with eversion of foot weakened.  A 20 percent evaluation is assigned for severe incomplete paralysis, 10 percent for moderate paralysis, and a noncompensable evaluation is assigned for mild incomplete paralysis.  

Here, the Veteran's diabetic neuropathy of the lower extremities is not shown to cause more than mild, incomplete paralysis of the musculocutaneous (superficial peroneal) nerve and, therefore, does not warrant a compensable evaluation under DC 8522.  Because the neurological symptoms associated with the Veteran's diabetes are noncompensably disabling, he is not entitled to a separate rating for the lower extremities, and the RO's inclusion of all residual symptoms under the evaluation assigned for diabetes mellitus (DC 7913) was appropriate.  In so finding the above, the Board notes that the Veteran is competent to report on symptoms and credible to the extent that he believes he is entitled to a higher rating.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiner has the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  Accordingly, an increased rating for diabetic neuropathy of the lower extremities is denied.  

Ancillary Matters

The Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The schedular evaluation in this case is not inadequate.  An evaluation in excess of the rating assigned is provided for certain manifestations of the service-connected diabetes mellitus, but the evidence reflects that those manifestations are not present in this case.  The Veteran primarily complains of pain and a "pins and needle" sensation in his feet which is contemplated in the rating criteria.  The Veteran has not described any unusual or exceptional features associated with his disability or described how the impairment associated with his disability impacts him in an exceptional or unusual way.  For the reasons discussed above, the Board finds that the schedular rating criteria adequately contemplate the impairment caused by the Veteran's associated neurological deficits for the relevant period.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Lastly, the Board notes that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, VA treatment records dated in May 2013 show that the Veteran is working with VA to obtain employment.  With respect to the Veteran's diabetic neuropathy of the lower extremities, the 2013 VA examiner found that there was no significant impact on the Veteran's ability to work.  The Board finds that consideration of a TDIU is not warranted at this time.  


ORDER

Service connection for bilateral lower extremity edema, secondary to service-connected diabetes mellitus is denied.  

An initial increased (compensable) evaluation for diabetic neuropathy of the lower extremities is denied.  


REMAND

As noted above, service connection for an acquired psychiatric disorder, claimed as secondary to service-connected diabetes mellitus was denied by the RO in June 2010, and was not appealed.  In November 2012, the Veteran requested to reopen his claim, but did not submit any additional evidence.  

The Veteran was examined by VA in March 2013, to determine whether he had a psychiatric disorder at present that was due to his service-connected diabetes, but the examiner did not provide all the necessary information to address all possible theories of entitlement.  Specifically, while the examiner opined that the Veteran's current psychiatric disorder - bipolar disorder, was less likely than not "related to" his diabetes, she did not offer an opinion as to whether his psychiatric disorder was aggravated by his service-connected diabetes.  The United States Court of Appeals for Veterans Claims (Court) held that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection. Allen v. Brown, 7 Vet. App. 439, 449 (1995).

Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Generally, a medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In light of the discussion above, and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review.  Accordingly, the case is REMANDED for the following action:  

1.  The AMC should take appropriate steps to obtain all VA medical records for any psychiatric treatment since January 2013 (most recent outpatient note of record), and associate them with the claims file.  

2.  Thereafter, the Veteran's claims file should be returned to the examiner who performed the March 2013 psychiatric examination for an addendum.  If this examiner is no longer available, then the claims file must be returned to a physician of similar expertise.  Upon reviewing the evidence of record and the previous examination report, the examiner is asked to opine as to whether it is at least as likely as not that the Veteran's current psychiatric disability has been AGGRAVATED by his service-connected diabetes mellitus.  If aggravated, the degree of aggravation should be quantified, if possible.  

The examiner must provide a clear rationale for all opinions.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

Notes:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

3.  Following completion of the foregoing, the AMC must review the claims file and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC should ensure that the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  See 38 C.F.R. § 4.2 (2014).  

4.  After the requested development has been completed, the AMC should readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  


Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


